internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc it a 05-plr-119890-00 date date taxpayer buyer state a dear this letter responds to your request for a private_letter_ruling on behalf of taxpayer taxpayer is a regulated_public_utility that owns an undivided fee simple interest as a tenant in common in a nuclear power plant the plant and certain other facilities and assets associated therewith and ancillary thereto taxpayer maintains a decommissioning fund qualified_fund that satisfies the requirements necessary to be treated as a nuclear decommissioning reserve fund within the meaning of sec_468a a and as a nuclear decommissioning fund and a qualified nuclear decommissioning fund within the meaning of sec_1_468a-1 taxpayer also maintains a nonqualified decommissioning fund nonqualified_fund that is a valid trust under state a law and which is considered a grantor_trust under sections taxpayer holds the funds for the purpose of decommissioning the plant taxpayer has contracted to sell its interest in the plant and assets related thereto to buyer specifically taxpayer has contracted to sell assign convey transfer and deliver to buyer its ownership share of the assets held for the use in the operation of the plant which include the following the real_property all spent nuclear fuel machinery and equipment etc leasehold interests and subleases relating to the real_property all permits certain contracts and agreements certain documents correspondence books_and_records personnel records intellectual_property related to unless provided otherwise all section references are to the internal_revenue_code_of_1986 as applicable to the taxable years in question plr-119890-00 a certain name nuclear regulatory commission licenses rights in nuclear fuel and the assets comprising any qualified or nonqualified_fund maintained by taxpayer with regard to the plant including all income_interest and earnings thereon together with all related tax_accounting decommissioning studies and cost estimates and all other books_and_records related thereto in conjunction with the sale buyer will make certain payments of cash and will assume certain taxpayer liabilities including decommissioning liabilities with respect to the plant certain environmental liabilities and encumbrances on acquired assets on the sale closing date taxpayer will transfer the assets in its qualified_fund to a decommissioning fund buyer will establish and which the buyer intends to qualify as a qualified decommissioning fund within the meaning of sec_1_468a-1 and a nuclear decommissioning reserve fund within the meaning of sec_468a on the sale closing date taxpayer will also transfer any funds in its nonqualified_fund to a nonqualified decommissioning fund that buyer will establish buyer will hold both its qualified_fund and nonqualified_fund solely for the purpose of decommissioning the plant and any monies or other properties remaining in such funds following the decommissioning of the plant will be distributed to buyer taxpayer requests a ruling that the portion of any net_operating_loss that it incurs as a result of the assumption by buyer of its obligation to decommission the plant will qualify as a specified_liability_loss within the meaning of sec_172 that will be eligible for a 10-year carryback under sec_172 sec_172 allows a net_operating_loss_deduction equal to the aggregate of the net_operating_loss carryovers and net_operating_loss carrybacks to a taxable_year with certain modifications sec_172 defines a net_operating_loss as the excess of deductions permitted by chapter of the internal_revenue_code the code over gross_income sec_172 provides that generally a net_operating_loss is carried back to each of the taxable years preceding the year of the loss and carried forward to each of the taxable years following the year of the loss sec_172 provides that in the case of a specified_liability_loss the loss is carried back to each of the taxable years preceding the loss_year rather than years sec_172 defines a specified_liability_loss in part as any amount taken into account in computing the net_operating_loss for the taxable_year and that is allowable as a deduction under chapter of the code other than sec_468 or sec_468a which is in satisfaction of a liability under a federal or state law requiring the decommissioning of a nuclear power plant or any unit thereof we have previously ruled that taxpayer will be entitled to a deduction in the year_of_sale for the amount of its decommissioning liability associated with the plant expressly assumed by buyer and included in taxpayer’s amount_realized to the plr-119890-00 extent taxpayer incurs a net_operating_loss in the taxable_year of the sale that loss may be attributable in whole or in part to taxpayer’s deduction for its decommissioning liability assumed by buyer and included in taxpayer’s amount_realized to generate a sec_172 specified_liability_loss the amount of taxpayer’s deduction for the decommissioning liability assumed by buyer must be in satisfaction of a liability under federal or state law requiring the decommissioning of a nuclear power plant prior to the sale taxpayer has the obligation to decommission the plant this obligation arose years ago when taxpayer obtained its license to operate the plant in addition the requirement to decommission the plant is imposed by the nuclear regulatory commission nrc and thus arises under federal_law see c f_r sec_50 as part of the sale of the plant the operating licence for the plant will be transferred to buyer decommissioning funds held by taxpayer will be transferred to buyer and buyer will expressly assume taxpayer’s obligation to decommission the plant the express assumption of the decommissioning liability by buyer as part of the sale of the plant satisfies the economic_performance requirement under sec_1_461-4 thereby entitling taxpayer to a deduction for its decommissioning liability in addition as a result of the sale of the plant and buyer’s assumption of the decommissioning liability taxpayer’s liability under federal_law to decommission the plant will be extinguished taxpayer has represented that after the sale and licence transfers are complete including the transfer of the decommissioning funds the nrc will no longer look to taxpayer to decommission the plant to the extent the decommissioning funds are insufficient to fully decommission the plant buyer will be responsible for funding the shortage thus the transfer of the plant and related assets to buyer and the assumption by buyer of the decommissioning liability results in taxpayer no longer being required under federal_law to decommission the plant further the deduction allowed to taxpayer for buyer’s assumption of the liability to decommission the plant is in satisfaction of taxpayer’s liability under federal_law requiring the decommissioning of a nuclear power plant black’s law dictionary seventh edition defines the term satisfaction as among other things the giving of something with the intention express or implied that it is to extinguish some existing legal or moral obligation in this case taxpayer has as part of the sale of the plant transferred the operating licence and decommissioning funds to buyer taxpayer represents that because of this transfer and buyer‘s assumption of the decommissioning liability the nrc the regulatory agency that imposes the legal_obligation to decommission nuclear power plants will no longer look to taxpayer to decommission the plant thus taxpayer’s liability under federal_law to decommission the plant will be satisfied because it has transferred certain assets to buyer in order to extinguish this legal_obligation the amount of the decommissioning liability assumed by buyer and included in taxpayer’s amount_realized is allowed as a deduction to taxpayer to the extent the deduction generates a net_operating_loss for the taxable_year that portion of the net_operating_loss will be a specified_liability_loss under section plr-119890-00 f we conclude that the portion of any net_operating_loss that taxpayer incurs in the year the plant is sold and that is attributable to the deduction allowed to taxpayer for buyer’s assumption of taxpayer’s liability to decommission the plant will be a specified_liability_loss to taxpayer and may be carried to each of the taxable years preceding the loss_year under sec_172 sec_172 generally provides that the portion of a specified_liability_loss that is attributable to amounts incurred in the decommissioning of a nuclear power plant or any unit thereof may be carried back to each of the taxable years during the period i beginning with the taxable_year in which the plant or unit thereof was placed_in_service and ii ending with the taxable_year preceding the loss_year in this case taxpayer is not requesting a ruling under sec_172 therefore we make no determination as to whether any portion of taxpayer’s specified_liability_loss is attributable to amounts incurred in the decommissioning of a nuclear power plant or any unit thereof and thus eligible for the carryback provision set forth in sec_172 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours associate chief_counsel income_tax accounting by william a jackson chief branch
